DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 5/17/22:
Claims 1 – 14 and 16 - 19 are pending in the application.  
Claim 15 is canceled.  
The ODP is withdrawn due to approval of the terminal disclaimer.  




EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Regarding claim 1, delete from [20 to 80 phr] and insert 55 to 80 phr.  
Cancel claim 16.  Dependent claim 16 has the same range for (C) as is amended.  
Authorization for this examiner's amendment was given in a telephone message with Ms. Mandy Willis on 3/25/22.  

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 5/17/22, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1 – 14 and 16 - 19 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a pneumatic tire having a tread with the composition of claim 1.  

The closest prior art of record is believed to be US20120289647 to Koelle et al. hereinafter “Koelle”.  Koelle is directed to sulfur crosslinkable rubber mixtures comprising at least one diene rubber, at least one resin and at least one filler for tires [0002].

Koelle discloses that the rubber can comprise at least one functionalized, solution polymerized styrene butadiene copolymer (SSBR) at 10 — 100 phr where the Tg = -110 to -15C [0010 - 0014], at least one hydrocarbon resin
at 20 phr (Table 1) where the ring and ball softening point is 50 — 150C [0026 — 0029] and silica at a use rate of 10 — 150 phr [0031]. Koelle is silent as to the Tg of the hydrocarbon resin.  The NPL cited in the IDS of 3/8/12 titled third party submission shows that the hydrocarbon resin has a Tg of 52C (Escores 1102).  Koelle does not fairly teach or suggest the claimed use level of hydrocarbon resin.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										5/21/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759